Citation Nr: 0031872	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
sinusitis.

2.  Entitlement to an initial compensable evaluation for 
right shoulder separation.

3.  Entitlement to an initial compensable evaluation for left 
foot bunionectomy/hallux valgus and bone spur.

4.  Entitlement to an initial compensable evaluation for 
right foot bunionectomy/hallux valgus and bone spur.

5.  Entitlement to an initial compensable evaluation for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to June 
1995.  He served in the Southwest Asia Theater of Operations 
from August 2, 1990, to June 30, 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously when it was 
remanded to conduct an additional VA examination of the 
appellant to consider the appellant's complaints of pain and 
weakness as well as his statements indicating that his 
disabilities had worsened.  The requested development has 
been completed.

The issues of entitlement to a compensable evaluation for 
left foot bunionectomy/hallux valgus and bone spur and 
entitlement to a compensable evaluation for right foot 
bunionectomy/hallux valgus and bone spur will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary to substantiate the appellant's 
claims has been obtained by the agency of original 
jurisdiction.

2.  Since June 1995, the appellant's service-connected 
sinusitis has been asymptomatic; neither the old nor the 
revised regulations for rating sinusitis is more favorable to 
the appellant.

3.  Since June 1995, the appellant's service-connected right 
shoulder separation has been manifested by subjective 
complaints of pain, occasional stiffness, popping, and 
recurrent limitation of motion, but these complaints were not 
objectively shown on medical examination for that purpose.

4.  Since June 1995, the appellant's service-connected 
lumbosacral strain has been manifested by characteristic pain 
on motion and slight limitation of motion of the lumbar 
spine.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected sinusitis have not been met at any time 
since June 1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6511 (1996); 38 C.F.R. §§ 4.1; 
4.2; 4.3; 4.7; 4.10; 4.14; 4.97, Diagnostic Code 6511 (2000).

2.  The criteria for a compensable disability rating for 
service-connected right shoulder separation have not been met 
at any time since June 1995.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1; 4.2; 4.3; 4.7; 4.10; 4.14; 4.40; 
4.55; 4.59; 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2000).

3.  The criteria for a disability rating to 10 percent, but 
not higher, for service-connected lumbosacral strain were met 
as of the time of the grant of service connection.  38 
U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1; 4.2; 4.3; 4.7; 4.10; 4.14; 4.40; 
4.55; 4.59; 4.71a, Diagnostic Codes 5285, 5289, 5292, 5293, 
5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his service-connected disabilities.  VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claims.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (November 9, 2000) (to be 
codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The RO arranged for VA examinations of the appellant.  No 
further assistance is necessary to substantiate the 
appellant's claims.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Further, the RO's efforts have complied with the 
instructions contained in the April 1998 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Having 
determined that the duty to assist has been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
ratings assigned for his service-connected disabilities.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126, 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

Although the SOC and supplemental statement of the case 
(SSOC) provided to the appellant did not identify the issues 
on appeal as involving initial ratings, throughout the course 
of this appeal, the RO has evaluated all the evidence of 
record in determining the proper evaluation for the 
appellant's service-connected disabilities.  In the March 
1996 SOC, the RO did not limit its consideration to only the 
recent medical evidence of record and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claims of disagreement with the 
original rating properly considered based on all the evidence 
of record.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluations assigned to his service-
connected disabilities.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2000), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2000).

Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (2000); see also DeLuca, 8 
Vet. App. 202.


1.  Sinusitis

Service medical records indicate that the appellant was 
treated occasionally for sinusitis or allergic rhinitis from 
February 1974 to May 1993.  Most of the treatment occurred in 
1986 or earlier.

At an August 1995 VA examination, the examiner noted that the 
appellant had a history of sinusitis, but that he had no 
present symptoms.  The examination was normal.  The appellant 
was diagnosed with history of sinusitis.  Later in August 
1995, at a VA otolaryngological examination, the examiner 
noted that the appellant had a history of recurrent sinusitis 
but was asymptomatic as far as his sinus or nasal passages 
were concerned.

In his July 1996 appeal, the appellant stated that he had 
continual problems with bleeding and scabbing.  He added that 
he had to take medication for headaches and pressure at least 
every other day.

At an October 1998 VA general medical examination, the 
appellant reported that he began having nose and throat 
problems in 1974 during service.  He stated that since that 
time he had continued to have "sinus headaches."  He 
reported that the headaches were about the frontal and 
maxillary areas and lasted between two hours and two days.  
He complained also of some streaking of blood with mucus 
secretions from his nose and of swelling of his eyes with 
increased lacrimation.  He reported that he had been 
prescribed decongestants and antihistamines but was currently 
using over-the-counter drugs.  The appellant denied any 
specific allergies but reported that he had never had an 
allergy work-up and provided a history of some worsening of 
symptoms during the spring and fall.  Examination of the 
appellant's ears, nose, and throat was entirely normal except 
for some erythema and edema of the nasal mucous membranes.  
There was no purulent exudate.  The pharynx was clear, and 
the tonsils had been removed.  The sinuses transilluminated 
very clearly.  The examiner diagnosed allergic rhinitis and 
stated that there was no evidence of sinusitis.  On x-ray 
examination, the paranasal sinuses were normal.

The appellant's sinusitis is currently evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6511.  This regulation was 
amended to its current version, effective October 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  A review of the record reveals that that 
the appellant's claim was filed in July 1995, prior to when 
the amended regulations went into effect.  The RO has 
considered both sets of rating criteria.  In the March 1996 
SOC, the RO evaluated the appellant's disability under the 
old criteria, and, in the March 1997 SSOC, the RO considered 
the appellant's disability under the revised criteria.

The old rating criteria, under 38 C.F.R. § 4.97, Diagnostic 
Code 6511, provide that chronic ethmoid sinusitis with X-ray 
manifestations only and mild or occasional symptoms warrants 
a noncompensable evaluation.  When sinusitis is moderate, 
with infrequent headaches and discharge, crusting, or 
scabbing, a 10 percent evaluation is warranted.  A 30 percent 
evaluation is warranted when the symptoms are severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation is appropriate where the 
symptoms are postoperative, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6511 (1996).

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised.  
Under the amended criteria, a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is assigned following radical surgery with 
chronic osteomyelitis or for near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6511 (2000).

Although in July 1996 and October 1998 the appellant reported 
symptoms of headaches, bleeding, and scabbing, the objective 
medical evidence in this case shows consistently that the 
appellant has had no symptoms attributable to his service-
connected sinusitis at any time since June 1995.  Although 
the appellant is competent to report symptoms that are 
readily observable to him, such as headaches, bleeding, and 
scabbing, he is not competent to attribute these symptoms to 
a specific medical condition such as sinusitis.  Greater 
weight is therefore given to the medical evidence showing 
consistently that the appellant's sinusitis is asymptomatic.  
Accordingly, the preponderance of the evidence shows that the 
appellant is not entitled to a compensable rating for 
sinusitis under either the old or the amended criteria.


2. Right shoulder separation

Service medical records indicate that in July 1977 the 
appellant, who was noted to be left-handed, fell on his right 
shoulder while playing Frisbee.  X-ray examination revealed a 
Grade III right shoulder acromioclavicular separation.  The 
appellant was hospitalized and underwent a closed reduction 
of the right shoulder dislocation with application of a 
Kenny-Howard splint.  X-ray examination on discharge showed 
satisfactory position.  In August 1977 the appellant was 
noted to be "perfectly asymptomatic."

At an August 1995 VA general medical examination, the 
examiner noted that the appellant had separated his 
acromioclavicular joint at the right shoulder in 1976.  The 
appellant reported that he had occasional stiffness and pain, 
especially on range of motion.  The examiner observed that 
the appellant had a prominent coracoid process.  Forward 
flexion was to 165 degrees.  Abduction was to 160 degrees.  
Internal and external rotation were to 85 degrees.  The 
appellant was diagnosed with history of right shoulder 
acromioclavicular separation.

In his July 1996 appeal, the appellant stated that he 
experienced chronic pain, popping, and recurrent limitation 
of motion.  He added that his symptoms occurred more 
frequently with extensive use of his arm and shoulder.

At an October 1998 VA joints examination, the appellant 
reported that he had been hospitalized in 1977 for a right 
shoulder separation, which was treated conservatively.  The 
appellant complained of increased popping and soreness with 
significant use of the right upper extremity.  He stated that 
he had no current functional limitations.  Examination of the 
shoulder showed full and painless range of motion.  The 
examiner stated that the normal range of motion of the 
shoulder was flexion to 180 degrees, abduction to 180 
degrees, and rotation to 90 degrees internally and 
externally.  The examiner noted slight tenderness to 
palpation over the anterior aspect of the shoulder.  The 
impingement sign was negative.  The appellant's strength was 
5/5.  No evidence of weakened movement, excess fatigability, 
or incoordination was seen.  The examiner diagnosed residuals 
of right acromioclavicular separation.  X-ray examination 
showed some reactive changes at the lateral end of the 
clavicle, which could have been from a prior dislocation.  
The acromio-clavicular relations were normal with no frank 
dislocation or subluxation.  The shoulder was otherwise 
normal.

The RO has assigned the appellant's service-connected right 
shoulder disability a noncompensable disability rating under 
the provisions of Diagnostic Code 5202 for impairment of the 
humerus.  Diagnostic Code 5202 provides for a 20 percent 
rating for malunion of the humerus of the minor arm with 
moderate deformity or if there are infrequent episodes of 
dislocation of the minor shoulder and guarding of arm 
movement at the shoulder level.  Where there is a fibrous 
union of the humerus in the minor extremity, a 40 percent 
evaluation is contemplated.  Nonunion of the humerus (false 
flail joint) of the minor extremity warrants assignment of a 
50 percent evaluation, and a loss of the head of the humerus 
(flail shoulder) of the minor extremity warrants assignment 
of a 70 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2000).

Diagnostic Code 5200, relating to ankylosis of scapulohumeral 
articulation, provides that a 20 percent disability rating is 
warranted for ankylosis of scapulohumeral articulation in a 
favorable position, with abduction to 60 degrees, so that the 
mouth and head can be reached.  A 30 percent disability 
rating is warranted for ankylosis of the scapulohumeral 
articulation in an intermediate position, between favorable 
and unfavorable.  A 30 percent disability rating is assigned 
for ankylosis of the scapulohumeral articulation in an 
unfavorable position, with abduction limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2000).

Diagnostic Code 5201 contemplates limitation of motion of the 
arm.  Pursuant to Diagnostic Code 5201, a 20 percent 
disability rating is warranted when the range of motion of 
the minor arm is limited to shoulder level.  A 30 percent 
evaluation may be assigned when the range of motion of the 
minor arm is restricted to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2000); see also 38 
C.F.R. § 4.71, Plate I (2000).

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula manifested by malunion warrants a 10 percent 
disability evaluation.  Where there is nonunion without loose 
movement, a 10 percent disability evaluation is warranted.  
Where there is nonunion with loose movement, a 20 percent 
disability evaluation is warranted.  A 20 percent disability 
evaluation is also warranted for impairment manifested by 
dislocation of the clavicle or scapula.  38 C.F.R. 4.71a, 
Diagnostic Code 5203 (2000).

After a thorough review of the evidence of record, the Board 
concludes that the appellant's service-connected right 
(minor) shoulder separation, is appropriately evaluated as 
noncompensably disabling.  The VA examination in August 1995 
showed the most severe symptoms, and the report noted that 
his right shoulder demonstrated flexion to 165 degrees, 
abduction to 160 degrees, internal rotation to 85 degrees, 
and external rotation to 85 degrees.  Full flexion and full 
abduction are to 180 degrees, and full rotation is to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (2000).  The October 
1998 VA examination showed no functional limitations.  The 
appellant had full and painless range of motion.  The 
evidence of record does not show a malunion of moderate 
deformity of the humerus.  X-ray examination of the 
appellant's shoulder, performed in October 1998, revealed 
only some reactive changes at the lateral end of the 
clavicle.  The record does not document findings that 
approximate nonunion of the scapula and clavicle with loose 
movement or dislocation such to provide a basis for an 
increased disability evaluation under Diagnostic Code 5203.  
There is no evidence of ankylosis for evaluation required by 
Diagnostic Code 5200, limitation of motion has not been shown 
to shoulder level for evaluation pursuant to Diagnostic Code 
5201, and there is no evidence of impairment of the humerus 
for evaluation pursuant to Diagnostic Code 5202.  The 
appellant has consistently reported occasional stiffness, 
chronic pain, popping, and recurrent limitation of motion of 
his shoulder; however, his complaints are not supported by 
the objective medical evidence.  On his most recent VA 
examination, where the examiner specifically evaluated the 
appellant for pain on motion, weakened movement, excess 
fatigability, and incoordination, none was seen.

In reaching its decision in this matter, the Board has 
considered the functional impairment due to pain and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca 
v. Brown, 8 Vet. App. at 202.  However, the pain the 
appellant complains of is not shown on objective examination, 
such as causing symptoms affecting the strength and motion of 
the appellant's right arm, such as atrophy or weakness.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board concludes that the preponderance of the evidence in 
this case is against a compensable evaluation for the 
appellant's right shoulder disability at any time since his 
separation from service.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 (2000).



3.  Low back disorder

Service medical records show that the appellant was treated 
occasionally for recurrent low back pain beginning in 1977.  
The appellant was last treated in service in June 1994.  X-
ray examinations in service were normal.

At an August 1995 VA general medical examination, the 
appellant reported that he had been told that he had 
degenerative joint disease involving the lumbosacral spine.  
The appellant had no muscle spasm and no tenderness.  
Straight leg raising was negative.  Flexion was to 90 
degrees.  Extension was to 35 degrees.  Lateral flexion was 
to 35 degrees.  Rotation was to 30 degrees.  The appellant 
was diagnosed with degenerative joint disease involving the 
lumbar spine.

In his July 1996 appeal, the appellant stated that he had 
chronic pain with occasional (usually occurring twice per 
month) limitation of motion depending on his activity.

At an October 1998 VA joints examination, the examiner noted 
that the appellant's medical records showed a history of 
recurring treatment for low back pain since January 1985.  
The appellant reported continued episodes of recurring low 
back pain.  He reported also that his back "lock[ed] up" 
occasionally, confining him to bed for one to two days.  He 
reported also occasional pain radiating from his back into 
his left thigh.  He reported no bowel or bladder 
incontinence.  He stated that his only current symptom was 
"some soreness," with no functional limitations.  The 
examiner noted that the appellant was able to stand erect and 
that no spasm or tenderness of the back was noted.  The 
appellant was able to flex his back to 75 degrees and extend 
it to 35 degrees.  He was able to bend laterally to 40 
degrees bilaterally and rotate his spine to 40 degrees 
bilaterally.  The examiner noted pain on flexion, extension, 
and bending, but no pain was noted with rotation.  Reflexes 
and sensation were intact in the lower extremities.  Sitting 
straight leg raising examination was mildly positive 
bilaterally.  The examiner's impression was lumbar syndrome 
with recurrent low back pain, diagnosed as lumbar strain.  
The examiner noted no evidence of weakened movement.  He 
opined that it was possible for pain to limit functional 
ability during flare-ups but that it was not feasible to 
express that with a reasonable degree of medical certainty in 
terms of limitation of motion.  The examiner added that the 
normal range of motion of the lumbar spine was forward 
flexion to 95 degrees, backward extension to 35 degrees, 
lateral flexion to 40 degrees, and rotation to 35 degrees.  
X-ray examination of the lumbar spine showed normal vertebral 
body heights and normal alignment.  The intervertebral disk 
space was maintained.  Minor spurring was seen on some lumbar 
vertebral bodies.  The impression was minor osteophyte 
formation on vertebral body margins, which was not unusual 
for the appellant's age group.

The appellant's service-connected low back disorder is 
currently evaluated as noncompensably disabling pursuant to 
Diagnostic Code 5295 for lumbosacral strain with slight 
subjective symptoms.  A 10 percent disability rating is 
warranted where there is characteristic pain on motion.  A 20 
percent disability rating is warranted where there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion in a standing position.  The highest disability rating 
under this code section, a 40 percent disability rating, is 
warranted for symptoms of a severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion.

The symptoms of the appellant's low back disorder have been 
consistent since his separation from service.  He has had no 
muscle spasm or tenderness.  The appellant is able to stand 
erect.  He has some pain on motion.  Reflexes and sensation 
are intact in the lower extremities.  In October 1998, 
straight leg rasing examination mildly positive bilaterally.  
X-ray examination showed that the vertebral body heights and 
the alignment were normal and that the intervertebral disk 
space was maintained.

The appellant's symptoms satisfy the criteria for a 10 
percent disability rating under Diagnostic Code 5295 because 
he has characteristic pain on motion.  With regard to the 
criteria for the 20 percent rating, the medical evidence of 
record does not show muscle spasm on extreme forward bending 
or loss of lateral spine motion, unilateral, in standing 
position.  Likewise, the appellant does not met the criteria 
for a 40 percent disability rating under Diagnostic Code 
5295.  Although the appellant has shown mildly positive 
straight leg raising, he does not have listing of the spine, 
marked limitation of forward bending, loss of lateral motion, 
narrowing or irregularity of the joint spaces, or abnormal 
mobility on forced motion.  Accordingly, the Board concludes 
that since the appellant's separation from service, the 
criteria for a 10 percent disability rating but no higher 
under Diagnostic Code 5295 have been met in this case.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

Examiners have noted in this case that lumbosacral strain is 
manifested by limitation in the range of motion of the spine 
and that pain is experienced on range of motion testing.  The 
VA Schedule for Rating Disabilities, in addition to providing 
criteria under Diagnostic Code 5295 for evaluating 
lumbosacral strain, provides criteria for evaluating the 
severity of limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  Under that 
criteria, a 10 percent rating is provided for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a 40 percent rating for severe 
limitation of motion.  Here, the appellant has shown 
limitation of motion of his spine, at worst, to 75 degrees of 
forward flexion, 35 degrees of lateral flexion bilaterally, 
and 30 degrees rotation bilaterally.  Thus, the appellant has 
only slight limitation of motion and would not be entitled to 
a higher disability evaluation under Diagnostic Code 5292.  
It would not be appropriate to assign separate evaluations 
for limitation of motion and lumbosacral strain, because 
limitation of motion is contemplated within Diagnostic Code 
5295 and to do so would constitute evaluation of the same 
disability twice.  38 C.F.R. § 4.14 (2000); cf. VAOPGCPREC 
36-97 (December 12, 1997) (holding that Diagnostic Code 5293 
for intervertebral disc syndrome contemplates limitation of 
motion).

The Board further notes that the record does not reflect 
neurologic symptoms demonstrating intervertebral disc 
syndrome for evaluation pursuant to Diagnostic Code 5293, 
ankylosis of the spine for evaluation pursuant to Diagnostic 
Code 5289, or residuals of a fractured vertebra consisting of 
demonstrable deformity of a vertebral body for evaluation 
pursuant to Diagnostic Code 5285.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion of his spine, the Board finds 
that a 10 percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from his 
lumbosacral strain.


ORDER

An initial compensable rating for sinusitis is denied.

An initial compensable rating for a right shoulder separation 
is denied.

Entitlement to a 10 percent disability rating, and no more, 
for a low back disorder is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.


REMAND

Service medical records indicate that in March 1987 the 
appellant underwent a cheilectomy of the first metatarsal and 
a Laird modification of Green-Reverdin bunionectomy on his 
left foot.  During the cheilectomy, the surgeon noted marked 
hypertrophy of the first metatarsal head.  This exostosis was 
excised.  At that time, the positioning of the first 
metatarsal head appeared normal.  During the Green-Reverdin 
bunionectomy, three osteotomies were made and the resulting 
wedge of bone was excised.  The surgeon noted that, as a 
result of the surgery, the articulation of the first 
metatarsal joint appeared to be excellent and the range of 
motion increased.  In August 1987 the appellant reported that 
he no longer had pain in his right great toe.  The range of 
motion and muscle strength of the toe were noted to be 
normal.  In April 1989 the appellant complained again of 
right foot pain.

At an August 1995 VA general medical examination, the 
examiner noted that the appellant had had a bunionectomy 
bilaterally at the first metatarsophalangeal joint.  The 
appellant reported that he had pain and soreness especially 
on prolonged walking.  The examiner noted that the 
appellant's feet were not tender or swollen.  The appellant's 
gait was normal.  The examiner diagnosed status post 
bunionectomy of the first metatarsophalangeal joint, 
bilaterally.

In his July 1996 appeal, the appellant stated that he had 
constant pain and swelling at both surgery joints.  He 
explained that his medical records demonstrated that both 
joints are arthritic and will require surgery in the future.  
He added that his occupation required constant standing and 
walking, which increased the pain and swelling and limited 
the movement of the joints.

At an October 1998 VA joints examination, the appellant 
reported a history of bilateral bunionectomies.  He stated 
that prolonged periods of weight bearing or wearing tight 
shoes aggravated his foot condition.  He stated that, during 
flare-ups of pain, the motion of his big toe was limited some 
at the metatarsophalangeal joint.  The examiner noted a well-
healed surgical scar over the region of the 
metatarsophalangeal joint of the great toe.  The appellant 
had dorsiflexion to 25 degrees at the joint and plantar 
flexion to 25 degrees.  No pain on motion was noted.  No 
evidence of weakened movement, excess fatigability, or 
incoordination was seen.  The diagnosis was status post 
bunionectomy for hallux valgus.  X-ray examination showed 
hallux valgus angulation and minor reactive spurring at the 
first metatarsal joint margin.  The impression was mild 
hallux valgus changes at the first metatarsophalangeal joint.

The appellant is currently rated under Diagnostic Code 5280-
5284 for both of his foot disorders.  Diagnostic Code 5280 
provides for a 10 percent disability evaluation for 
unilateral hallux valgus that is postoperative with resection 
of the metatarsal head.  From the appellant's service medical 
records, it is apparent that the appellant has postoperative 
hallux valgus.  The appellant underwent a cheilectomy and 
bunionectomy on both feet.  A cheilectomy is the chiseling 
away bony irregularities at osteochondral margin of a joint 
cavity that interfere with movements of the joint.  
STEADMAN'S MEDICAL DICTIONARY 318 (26th ed. 1995) [hereinafter 
STEADMAN'S].  A bunionectomy is the excision of a bunion.  
STEADMAN'S at 251; see DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 2440 (27th ed. 1988) (defining a bunionectomy as 
the excision of an abnormal prominence on the mesial aspect 
of the first metatarsal head).  A bunion is a localized 
swelling at either the medial or dorsal aspect of the first 
metatarsophalangeal joint, caused by an inflammatory bursa; a 
medial bunion is usually associated with hallux valgus.  
STEADMAN'S at 250.  It is unclear whether these procedures 
involve resection of the metatarsal head.  Resection is the 
removal of articular ends of one or both bones forming a 
joint, STEADMAN'S at 1529, or the act of cutting out; the 
removal of part or all of a structure or organ.  STEADMAN'S 
at 608.  Another examination should be conducted to resolve 
the ambiguity.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without 
scheduling the appellant for another VA disability 
compensation examination.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The appellant should be scheduled for 
a VA examination to determination the 
nature of his bilateral foot disability.  
The claims folder, including the 
appellant's service medical records and a 
copy of this REMAND are to be provided to 
the examiner.  The examiner should note 
on the examination report that the claims 
folder and a copy of the remand have been 
reviewed.  The examiner is requested to 
opine whether any of the operations 
performed on the appellant's feet 
included resection of the metatarsal 
head.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include an adequate 
response to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Subsequently, the RO should consider 
the issues on appeal.  In this regard, 
the RO is reminded that stage ratings are 
permitted in a claim involving the 
initial disability rating of a service-
connected disability.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Once the foregoing has been accomplished, 
and if the veteran remains dissatisfied 
with the outcome of the adjudication of 
the claim, both the veteran and his 
representative should be furnished a 
supplemental statement of the case 
covering all the pertinent evidence, law 
and regulatory criteria.  They should be 
afforded a reasonable period of time in 
which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 


been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 21 -




- 1 -


